IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                           No. 82177-6-I

                             Respondent,        DIVISION ONE
                v.

 AQUILINO CORONEL-CRUZ,                         UNPUBLISHED OPINION

                             Appellant


       CHUN, J. — The State charged Aquilino Coronel-Cruz with one count of

child molestation in the first degree and two counts of rape of a child in the first

degree for his alleged acts against E.M., and two counts of child molestation in

the third degree and one count of communication with a minor for immoral

purposes for his alleged acts against E.W. The trial court granted the State’s

motion to join the charges and denied Coronel-Cruz’s motion to sever them. A

jury found him guilty of the charges relating to E.M. It deadlocked on the charges

relating to E.W.; the court declared a mistrial as to those. Coronel-Cruz appeals,

claiming the trial court abused its discretion in granting joinder and denying

severance. For the reasons below, we affirm.

                                  I.     BACKGROUND

   A. Facts

       Coronel-Cruz lived with his nephew’s ex-girlfriend, D.H.A., and her minor

sons, E.M. and E.W., for three years until about August 2018. The boys called

Coronel-Cruz “Tio” or “Uncle.” E.M. and E.W. shared a bedroom. Coronel-Cruz


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82177-6-I/2


had his own room with a television. E.M. and E.W. watched movies with

Coronel-Cruz in his room. While Coronel-Cruz lived with them and after he

moved out, he often took E.M. to run errands. Also while living with them,

Coronel-Cruz drove E.W. to soccer practice, to Walmart, and “to eat.”

       On October 30, 2018, D.H.A. saw “pornographic pages of homosexuals,”

“[j]ust men,” on E.M.’s Facebook page. At that time, E.M. was about 11 years

old. E.M. told D.H.A. that he thought he was gay while E.W. was in the room.

D.H.A. “separated [E.M. from E.W.] to talk to [E.W.] about it.” She said she

asked E.M., “Why did he think he was homosexual, if somebody had ever

touched his private parts.” The next day, E.M. told D.H.A. that Coronel-Cruz

touched him. D.H.A. contacted law enforcement, and the day after, she took

E.M. to a medical examination and forensic interview with a child interview

specialist. E.M. told the child interview specialist that Coronel-Cruz raped him “a

lot of times” with the most recent rape occurring on October 27.

       Within the next few days, E.W. told D.H.A. that Coronel-Cruz abused him

as well. The alleged abuse occurred within the year before, beginning when

E.W. was about 14 years old. On November 5, D.H.A. took E.W. to a medical

examination. A few days later, the child interview specialist who interviewed

E.M. interviewed E.W.

   B. Procedural History

       The State first charged Coronel-Cruz with one count of child molestation in

the first degree and two counts of rape of a child in the first degree for his alleged

acts against E.M. The State moved to amend the information by adding two


                                          2
No. 82177-6-I/3


charges of child molestation in the third degree and one charge of

communication with a minor for immoral purposes for his alleged acts against

E.W. It also moved to join all six charges in one trial under CrR 4.3 and

RCW 10.37.060. It contended,
       The counts in this case are appropriately joined for trial because the
       acts are of a same or similar character under CrR 4.3, and they are
       of the same class under RCW 10.37.060. These charges of child
       rape and molestation were committed against the two minor siblings
       whom the defendant resided with; in either their own home, in the
       defendant’s vehicle, or in the defendant’s new residence; and are of
       a highly similar nature, and would be cross-admissible as evidence
       of common scheme or plan or motive pursuant to ER 404(b).

And the State argued against severance. It contended that the strength of the

State’s evidence was the same for each charge because the evidence was

largely E.M.’s and E.W.’s testimonies, Coronel-Cruz’s defense was general

denial to all claims, the court could instruct the jury to compartmentalize the

charges, and the evidence was cross-admissible as that of a design or pattern of

behavior. It said the evidence was cross-admissible as a pattern involving

Coronel-Cruz inviting E.M. and E.W. to watch movies alone with him in his room,

asking them about their sexual preferences, driving them individually in his car,

and touching their buttocks and penises during the same period. The State also

discussed judicial economy, highlighting that if the court did not join the charges,

E.M. and E.W., their mother, the primary detective, and child interview specialist

would testify twice. It also focused on the “inherent trauma” to E.M. and E.W.

should they testify twice.




                                          3
No. 82177-6-I/4


       Coronel-Cruz opposed joinder and moved to sever charges involving

alleged acts against E.M. from those involving alleged acts against E.W.

Coronel-Cruz said that the evidence supporting E.W.’s allegations was weaker

than that supporting E.M.’s. He contended, “[T]he State’s evidence on each

count is bolstered by having all these charges heard together.” He said, “There

certainly would not be testimony in regard to DNA in a separate trial regarding

counts involving [E.W.]” He also said the defense as to the charges involving

alleged acts against E.M. was clearer than the defense as to the charges

involving alleged acts against E.W. because, when D.H.A. confronted him about

photos she found on his phone, E.M. was motivated to fabricate the story about

Coronel-Cruz so she would not think he was gay. Coronel-Cruz said that,

assuming the use of a jury instruction about considering each charge

independently, because the trial was likely to be long, it would be harder for the

jury to compartmentalize. And he said that there were “great differences

between these two children and their relationship with Mr. Coronel-Cruz.”

Finally, he contended the court should not consider judicial economy given the

seriousness of the charges against him.

       In a pretrial ruling, the trial court considered each severance factor and

whether the potential for manifest prejudice outweighed judicial economy. First,

it found that because the charges “are all intentional acts, and so the mens rea is

similar,” the evidence the State must present for the charges involving each

victim was not “so different.” Second, it found the “clarity of defense” factor was

not an issue because Coronel-Cruz’s general denial defenses to each count did


                                          4
No. 82177-6-I/5


not conflict. Third, it stated it would instruct the jury to consider the charges

separately and presume the jury would follow its instructions. Fourth, it said,
              What is persuasive to the Court is that the individuals who are
       alleged to have been abused here were of the same family; that they
       were under the same roof; that there was a familiarity between these
       alleged victims and the defendant in that they knew him; there was
       some sort of relationship with the individual; that there was this
       persuasion to come into the bedroom and act in a certain way; or
       that there was a similar theme of going on errands, and then
       allegedly these acts occurred in the vehicle. Those similarities and
       patterns do suggest a pattern of design that would be cross-
       admissible to each others’ cases.
       ...
       And then weighing that out in terms of judicial economy and
       presentation of witnesses and a similarity in the number of witnesses
       that would have to testify in both cases, that weighs in favor of trying
       the cases jointly.

The trial court granted the motion to amend the information and join the charges

and denied the motion to sever.

       At the start of trial, Coronel-Cruz renewed his motion to sever. In denying

the motion, the court said,
       [T]he Court understands that 404(b) acts, by their very nature, can
       be prejudicial, but the question [is], are they more probative than
       prejudicial? And when the Court analyzes it in that way, I do find that
       they are more probative than prejudicial. And the reasons for joining
       these cases [as] previously articulated under the legal standards
       remain.

       During trial, E.M. testified to the following: He spent more time alone with

Coronel-Cruz when D.H.A. was working. He and Coronel-Cruz watched movies

in Coronel-Cruz’s room. Coronel-Cruz would offer to buy him candy and then

would take E.M.’s clothes off and “touch [his] private parts.” He said that

Coronel-Cruz would put his penis in E.M.’s anus and mouth. E.M. also said that




                                           5
No. 82177-6-I/6


Coronel-Cruz “would make threats” when E.M. “would tell him ‘no.’” E.M. said

that he rode with Coronel-Cruz in his car and sometimes Coronel-Cruz “would

bring [him] to a place like—he will go to the store and buy something. And then

after that, he would make [E.M.] put [Coronel-Cruz’s] penis in [his] mouth.” E.M.

said that Coronel-Cruz would say he would “make [E.M.] feel like a woman,” he

would “call [E.M.] a girl,” and he would tell E.M. to “like the color pink or style like

that.” E.M. said that Coronel-Cruz introduced him to “pictures of men naked.”

When asked if Coronel-Cruz ever showed him “pictures of men doing sexual acts

with each other,” E.M. responded, “Yes.”

       E.W. testified to the following: He often watched television with Coronel-

Cruz in Coronel-Cruz’s room. E.W. said that when Coronel-Cruz came home

from work, “he invited [me] to go watch Netflix.” He also said that while they

were in Coronel-Cruz’s bedroom, he “showed me his parts. . . . It was the part of

you use[d] for reproduction.” E.W. said, “Sometimes he will grab me and will hug

me and will bite me. Sometimes he will paddle on my butt, on my rear, and that

was just strange for me,” and, “Sometimes he would come from behind and will

put his body against my body, on my back. . . . I will try to escape, but he would

grab me strongly.” E.W. said Coronel-Cruz did this multiple times and when that

happened, he could feel Coronel-Cruz’s penis against his buttocks. He said that

while in the car, Coronel-Cruz tried to grab between his legs and he tried to push

Coronel-Cruz away. He also said that Coronel-Cruz took his hand and put it

between Coronel-Cruz’s legs while in the car. E.W. said,
       One time, I had a soccer practice, and I asked him if he could give



                                           6
No. 82177-6-I/7


       me a ride. And he asked me if I would allow him to hug me and for
       my body to be all over his body. And I told him, no, that that was not
       right. And then he just grabbed me and he did what he said he was
       going to do.
       ...
       He’d like grab me and pull all of his body towards me.

When asked whether Coronel-Cruz ever talked with him about having sex with

men, E.W. responded, “I think, yes.” And E.W. said Coronel-Cruz told him that

he could set him up with a woman and “that this woman could help me lose my

virginity,” and asked E.W. to send him a picture of his penis that Coronel-Cruz

could give to the woman, which E.W. did. E.W. said that he never told anyone

about these instances because he was scared, and that Coronel-Cruz threatened

him and told him he would strike him if he told anyone.

       Following E.W.’s testimony, Coronel-Cruz renewed his motion to sever,

and the trial court acknowledged that it was “an appropriate motion to raise . . .

given that the testimony was not exactly how we expected the testimony to be.”

The court noted that the incidents occurred two years ago and that E.W. and

E.M. are “young boys who have different level[s] of memory recall.” It

acknowledged, “There is a difference in some of the types of activities that are

alleged by [E.M.] versus the alleged activities by [E.W.].” But the court found

there were “similarities in the tactic of isolation and that there are some

similarities in the way that it happened allegedly in the bedroom.” It found

substantial similarities in the alleged acts because “they happened for a sexual

purpose, that there was isolation that occurred, that there was no accident

involved, that there was discussions of sexual gratification, [and] that they



                                          7
No. 82177-6-I/8


happened in vehicles.” The court denied the motion. Before the end of trial,

Coronel-Cruz again renewed his motion to sever, which motion the court denied

for the same reasons.

       The jury returned guilty verdicts for the three charges involving acts

against E.M. The jury deadlocked as the charges involving acts against E.W.;

the court declared a mistrial as to those.

       During the sentencing hearing, the State proposed written findings of fact

and conclusions of law on ER 404(b) cross-admissibility and an order on

Coronel-Cruz’s motion to sever, both of which the court entered.

       Coronel-Cruz appeals.

                                   II.   ANALYSIS

       Coronel-Cruz says the trial court abused its discretion in granting joinder

and denying severance of the counts involving acts against E.M. and E.W. We

disagree.

       We review a trial court’s ruling on joinder and severance for abuse of

discretion. State v. Bythrow, 114 Wn.2d 713, 717, 790 P.2d 154 (1990). Also,

we review a trial court’s evidentiary ruling for abuse of discretion. State v. Slater,

197 Wn.2d 660, 667, 486 P.3d 873 (2021). “‘Discretion is abused when the trial

court’s decision is manifestly unreasonable, or is exercised on untenable

grounds, or for untenable reasons.’” Id. (quoting State v. Blackwell, 120 Wn.2d

822, 830, 845 P.2d 1017 (1993)).

       CrR 4.3(a) provides,
       Two or more offenses may be joined in one charging document, with



                                          8
No. 82177-6-I/9


       each offense stated in a separate count, when the offenses, whether
       felonies or misdemeanors or both:
              (1) Are of the same or similar character, even if not part of a
       single scheme or plan; or
             (2) Are based on the same conduct or on a series of acts
       connected together or constituting parts of a single scheme or plan.[1]

CrR 4.4(b) provides that a trial court “shall grant a severance of offenses

whenever . . . the court determines that severance will promote a fair

determination of the defendant’s guilt or innocence of each offense.”

       “Prejudice may result from joinder if the defendant is embarrassed in the

presentation of separate defenses, or if use of a single trial invites the jury to

cumulate evidence to find guilt or infer a criminal disposition.” State v. Russell,

125 Wn.2d 24, 62–63, 882 P.2d 747 (1994). A defendant “seeking severance

ha[s] the burden of demonstrating that a trial involving [all] counts would be so

manifestly prejudicial as to outweigh the concern for judicial economy.” Bythrow,

114 Wn.2d at 718.

       To determine whether the “potential for prejudice” requires severance, a

trial court considers four factors:
       (1) the strength of the State’s evidence on each count; (2) the clarity
       of defenses as to each count; (3) court instructions to the jury to
       consider each count separately; and (4) the admissibility of evidence
       of the other charges even if not joined for trial.




       1
           See also RCW 10.37.060 (“When there are several charges against any
person, or persons, for the same act or transaction, or for two or more acts or
transactions connected together, or for two or more acts or transactions of the same
class of crimes or offenses, which may be properly joined, instead of having several
indictments or informations the whole may be joined in one indictment, or information, in
separate counts; and, if two or more indictments are found, or two or more informations
filed, in such cases, the court may order such indictments or informations to be
consolidated.”).


                                            9
No. 82177-6-I/10


Russell, 125 Wn.2d at 63. “[A]ny residual prejudice must be weighed against the

need for judicial economy.” Id.

   A. Cross-admissibility of evidence

       Coronel-Cruz focuses on the fourth severance factor.2 He says the trial

court abused its discretion by joining the charges and denying severance

because the evidence was not cross-admissible. We disagree.

       Generally, under ER 404(b), “Evidence of other crimes, wrongs, or acts is

not admissible to prove the character of a person in order to show action in

conformity therewith.” But evidence of other acts of misconduct may be

admissible for other limited purposes, including proof of “a common scheme or

plan.” ER 404(b); State v. Lough, 125 Wn.2d 847, 865, 889 P.2d 487 (1995).

“[A] common scheme or plan” arises “when an individual devises a plan and uses

it repeatedly to perpetrate separate but very similar crimes.” Id. at 855.

“Evidence of this second type of common scheme or plan is admissible because

it is not an effort to prove the character of the defendant.” State v. Gresham, 173

Wn.2d 405, 422, 269 P.3d 207 (2012) (Emphasis omitted).

       2
           Coronel-Cruz also contends the trial court erred in its findings on the first and
second factors. The court wrote, “As to the first factor, the Court finds that, as the
evidence on all counts rests almost entirely on a credibility analysis of the named-victim,
the strength of the evidence on each count is relatively the same. As to the second . . . ,
the Court finds that the defenses as to each count are clear and not mutually
antagonistic.” Coronel-Cruz contends the strength of the evidence was not “relatively
the same,” and that because the facts and the crimes charged were different, his
defenses to each count were “antagonistic.” Because his defense was a general denial,
it is not readily apparent how this would be so. Nor does he support those contentions
with argument or citation to the record. RAP 10.3(a)(6) (Appellants must provide
“argument in support of the issues presented for review, together with citations to legal
authority and references to relevant parts of the record.”). So we do not address them.
State v. Elliott, 114 Wn.2d 6, 15, 785 P.2d 440 (1990) (“This court will not consider
claims insufficiently argued by the parties.”).


                                            10
No. 82177-6-I/11


       We read ER 404(b) along with ER 403, “which allows a trial court to

exercise its discretion to exclude otherwise relevant evidence ‘if its probative

value is substantially outweighed by the danger of unfair prejudice.’” Slater, 197

Wn.2d at 677 (quoting ER 403).

       Upon Coronel-Cruz’s initial motion for severance, the court found the

evidence cross-admissible. It said, “[I]n weighing out of that information—the

probative value versus its prejudicial value—that there would be more probative

value in admitting those—that conduct that is alleged in both cases.” Each time

Coronel-Cruz renewed his motion, the trial court reiterated the same rationale,

finding the evidence “more probative than prejudicial.” When Coronel-Cruz

moved for severance after E.M. and E.W. testified, the trial court acknowledged,

“[T]he testimony was not exactly how we expected the testimony to be,” and that

“[t]here is a difference in some of the types of activities that are alleged by [E.M.]

versus the alleged activities by [E.W.].” But it found there was a common

scheme or pattern sufficient to join the cases. The court entered the following

written findings of fact and conclusions of law:
       4. All evidence supporting the charged crimes concerning [E.M.]
          and [E.W.] are cross-admissible as to the charged crimes of the
          other victim under the 404(b) exception of common scheme or
          plan, based on the following factors shared between the incidents
          involving both victims:
              a. They both shared a residence with the defendant.
              b. They both regarded the defendant as a member of the
                 family, calling him “uncle.”
              c. The incidents took place within the same period between
                 the summer 2017 and fall 2018.
              d. The incidents with both victims took place in the
                 defendant’s bedroom and in the defendant’s car.


                                          11
No. 82177-6-I/12


              e. The incidents occurred after the defendant was able to
                 isolate both victims in those locations.
              f. The defendant had discussions with both victims as to their
                 sexuality and/or their sexual identity.
       5. The Court finds that evidence of these substantial similarities
          constitute more than mere coincidence and establish a common
          design by the defendant to satisfy his sexual compulsions
          through sexual abuse of children.
       6. The Court finds that such evidence is highly probative of the
          defendant’s common scheme or plan, and that its probative value
          is not outweighed by any danger of unfair prejudice.

       Coronel-Cruz says there was no common scheme sufficient to establish

ER 404(b) cross-admissibility. In contending the trial court abused its discretion,

he assigns error to several findings of fact and conclusions of law on ER 404(b)

cross-admissibility. “Appellate review of findings of fact is limited to determining

whether they are supported by substantial evidence, and, if so, whether the

findings support the conclusions of law and judgment.” State v. Macon, 128

Wn.2d 784, 799, 911 P.2d 1004 (1996). “Substantial evidence exists where

there is a ‘sufficient quantity of evidence in the record to persuade a fair-minded,

rational person of the truth of the finding.’” In re Pers. Restraint of Davis, 152

Wn.2d 647, 679, 101 P.3d 1 (2004) (quoting State v. Hill, 123 Wn.2d 641, 644,

870 P.2d 313 (1994)).

       Coronel-Cruz assigns error to finding of fact 3, which says,
       All evidence concerning the defendant’s conduct towards [E.W.]
       goes to the charged crimes [involving acts against E.W.], so there is
       no uncharged evidence that would constitute 404(b) evidence of
       lustful disposition as to [E.W.]. The only exception is evidence that
       the defendant offered [E.W.] marijuana and cocaine, and/or [E.W.]’s
       observations of the defendant using marijuana and cocaine. This
       evidence is only admissible if [E.W.] can clearly articulate that such
       incidents occurred during or immediately before/after incidents of
       charged crimes. This evidence would be admissible under the


                                         12
No. 82177-6-I/13


       404(b) exception of common scheme or plan, as it is relevant to the
       defendant’s design of fostering a relationship of secrecy and hidden
       behaviors with both victims that they were expected to keep from
       their mother.

(Emphasis added.) Coronel-Cruz says that because there was no testimony

about drugs used to entice the boys or to create a secret with them, there was no

evidence of a common scheme or plan. But the court conditioned its ruling on

E.W. testifying that the drug-related incidents occurred during, immediately

before, and immediately after the charged crimes.3 E.W. did not so testify, and

the trial court did not incorporate any such drug-related incidents into its ruling on

joinder and severance. And as discussed below, plenty of cross-admissible

evidence of a common scheme or plan shows that the trial court acted within its

discretion.

       Coronel-Cruz says the trial court erred in entering findings of fact 4(a)

through (e), quoted above. But E.M. and E.W. testified that they shared a

residence with Coronel-Cruz and called him Tio, and that the alleged incidents

occurred during the same time frame and while alone with him in his bedroom

and car. E.M. testified:

       3
          Although this finding was entered after trial, it appears to have been drafted as
if E.W. had not yet testified. As mentioned above, during the sentencing hearing, the
State proposed written findings of facts and conclusions of law. The trial court then
inquired, “[T]he findings, No. 3 talks about an exception about the use of marijuana and
cocaine, and I don’t recall that that was discussed. . . . I know that the testimony never
came in as to that. And so is this provision talking about what was proffered by the
State, but, ultimately, it never did come in?” The State responded, “Correct, Your
Honor.” Defense counsel explained, “I believe that where we left it was that [the State]
would have to elicit information specifically relating those incidents . . . , and I don’t
believe that it was ever elicited.” After further discussion, the court said, “As I read it
more carefully, it does say, the evidence is only admissible if that condition was made—
or that foundation was laid.” It also said the instruction “does sort of reserve, in a way, or
preconditions the admission of that evidence based on certain issues to be presented to
the Court,” and entered the findings and conclusions.


                                             13
No. 82177-6-I/14


       I remember that sometimes we would be home alone, and he would
       do the same things he did the first time or sometimes he—in his car,
       he would—he would bring me to a place like—he will go to the store
       and buy something. And then after that, he would make me put his
       penis in my mouth.

E.W. also testified to being alone with Coronel-Cruz in his car when he tried to

grab between E.W.’s legs or take E.W.’s hand and put it between his legs. So

substantial evidence supports those findings.

       Coronel-Cruz assigns error to finding of fact 4(f), saying he did not discuss

E.M.’s and E.W.’s sexuality with them.4 But E.M. testified that Coronel-Cruz said

he would “make [E.M.] feel like a woman,” “call [E.M.] a girl,” and tell E.M. to “like

the color pink or style like that.” E.W. testified that Coronel-Cruz talked with him

about having sex with men and Coronel-Cruz told him that he could set E.W. up

with a woman. So substantial evidence supports this finding too.

       Coronel-Cruz assigns error to findings of fact and conclusions of law 45

through 6, which we treat as conclusions of law on cross-admissibility. He says

there was no evidence of a common scheme or plan because he did not isolate

E.M. in his room. He also says that the allegations of molestation occurring

behind his closed bedroom door or in his car are “mere routine descriptions[s] of

the common . . . factual circumstances that characterize such crimes in general.”

“[W]hile the prior act and charged crime must be markedly and substantially

similar, the commonality need not be ‘a unique method of committing the crime.’”


       4
         Coronel-Cruz also assigns error to the trial court’s findings of fact and
conclusions of law 1 and 2 and its unnumbered findings of fact. But he does not provide
argument to support his claims, so we do not address them. See RAP 10.3(a)(6); Elliott,
114 Wn.2d at 15.
       5
         Excluding its subparts.


                                          14
No. 82177-6-I/15


Gresham, 173 Wn.2d at 422 (quoting State v. DeVincentis, 150 Wn.2d 11, 20–

21, 74 P.3d 119 (2003)). Findings of fact 4(a) through (f) support conclusions 4

through 6. Coronel-Cruz repeatedly used his relationship with and proximity to

E.M. and E.W. to isolate the boys in his room and car, touch them, and discuss

their sexuality, which supports the conclusions that the “substantial similarities

constitute more than mere coincidence and establish a common design by the

defendant to satisfy his sexual compulsions through sexual abuse of children.”

This evidence is also “highly probative of the defendant’s common scheme or

plan,” and Coronel-Cruz has not shown that the danger of unfair prejudice

outweighs its probative value.

       Thus, substantial evidence supports findings 4(a) through (f), which

support the trial court’s conclusions in 4 through 6 that the evidence was cross-

admissible.

   B. Potential for prejudice versus judicial economy

       Coronel-Cruz says the joinder and denial of severance was manifestly

prejudicial and outweighed the need for judicial economy. We disagree.

       As discussed above, a defendant “seeking severance ha[s] the burden of

demonstrating that a trial involving [all] counts would be so manifestly prejudicial

as to outweigh the concern for judicial economy.” Bythrow, 114 Wn.2d at 718.
       Joinder of offenses carries the potential for prejudice if (1) the
       defendant may have to present separate, possibly conflicting,
       defenses, (2) the jury may infer guilt on one charge from evidence of
       another charge, or (3) the cumulative evidence may lead to a guilty
       verdict on all charges when, if considered separately, the evidence
       would not support every charge.




                                         15
No. 82177-6-I/16


Slater, 197 Wn.2d at 676–77. After we consider the severance factors, we also

weigh the residual “potential for prejudice” “against the need for judicial

economy.”6 Russell, 125 Wn.2d at 63. “Foremost among these concerns is the

conservation of judicial resources and public funds.” Bythrow, 114 Wn.2d at 723.

       Because the joinder and severance analyses require weighing the

potential for prejudice with judicial economy, we consider them together. See

State v. Bluford, 188 Wn.2d 298, 305–10, 393 P.3d 1219 (2017).

       In Slater, our Supreme Court considered judicial economy and said,

“[W]hile two trials are certainly more time and effort than one trial, the witnesses

as to each charge in this case were different. Witnesses would not be tasked

with showing up to both trials.” 197 Wn.2d at 680. There, the need for judicial

economy was outweighed by the potential prejudice because the evidence of

each crime was not cross-admissible. Id. Unlike Slater, if the court tried the

charges in separate cases, it would have called the witnesses to testify in both

trials, including E.M. and E.W., their mother, the primary detective, and the child

interview specialist. Here, considering the cross-admissibility of the testimonial

evidence and weighing cross-admissibility against judicial economy, the trial

court acted within its discretion in determining a lack of impermissible prejudice

from trying the counts together.




       6
         Also, where “each alleged victim would testify in the other’s trial,” joinder would
ensure a “less traumatic trial for the alleged victims, their families, and other witnesses.”
State v. Beale, noted at 135 Wn. App. 1027, 2006 WL 3018106, at *4; see GR 14.1(c)
(“Washington appellate courts should not, unless necessary for a reasoned decision, cite
or discuss unpublished opinions in their opinions.”).


                                             16
No. 82177-6-I/17


       Coronel-Cruz says that the lack of guilty verdicts on the counts involving

E.W. shows that the verdicts would have been different on counts involving E.M.

if the court had severed the counts. But this court has held that, in the event of

joinder and differing verdicts, joinder is not necessarily prejudicial because the

different verdicts may show that the jury followed the court’s instruction to

consider the charges separately. See State v. Standifer, 48 Wn. App. 121, 126–

27, 737 P.2d 1308 (1987); State v. York, 50 Wn. App. 446, 452, 749 P.2d 683

(1987). His claim fails because the trial court instructed the jury to consider each

charge separately, and we presume the jury followed the instructions. 7 See

State v. Warren, 165 Wn.2d 17, 28, 195 P.3d 940 (2008) (“We presume the jury

was able to follow the court’s instruction.”).

       The trial court acted within its discretion by joining the charges and

denying severance.

       We affirm.



WE CONCUR:




       7
         Jury instruction 25 provides, “A separate crime is charged in each count. You
must decide each count separately. Your verdict on one count should not control your
verdict on any other count.”


                                          17